t c memo united_states tax_court kelly v kaeckell petitioner v commissioner of internal revenue respondent docket no 6607-o1l filed date kelly v kaeckell pro_se karen l baker and charles m berlau for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no dispute as to any material fact with respect to this levy action and that unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for the taxable years through should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background petitioner failed to file federal_income_tax returns for the taxable years through the record shows that respondent prepared substitutes for return for petitioner’s taxable years through on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for through as follows additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the deficiencies were based principally on respondent’s determination that petitioner failed to report various amounts of nonemployee compensation as reported to respondent by third-party payors on forms petitioner has admitted that he received the date notice_of_deficiency however petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency - on date respondent mailed to petitioner a final notice---notice of intent to levy and notice of your right to a hearing pertaining to petitioner’s outstanding tax_liabilities for the years through on date petitioner filed with respondent a form request for a collection_due_process_hearing that included allegations challenging the proposed levy action on the ground that petitioner was not informed of the statutory provisions imposing a tax_liability on him on date appeals officer shauna wright wrote a letter to petitioner informing him of the nature of the appeals_office review process and providing him with transcripts of account for the years through the transcripts of account identified petitioner by name and social_security_number identified the type of tax and additions to tax assessed specified the taxable years in question and listed the amounts and dates that the assessments were entered on date appeals officer wright conducted an appeals_office hearing in this matter that petitioner attended prior to the hearing appeals officer wright reviewed txmoda transcripts of account dated date regarding petitioner’s accounts for the taxable years through a txmoda transcript contains current account information obtained from respondent’s master_file txmoda is the command continued - - the transcripts indicated that respondent made assessments against petitioner on date for the taxes and additions to tax set forth in the notice_of_deficiency dated date and for statutory interest in addition the transcripts of account indicated that on date respondent issued to petitioner notices and demand for payment of the assessed amounts on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice states that the appeals_office determined that it was appropriate to proceed with the collection of petitioner’s outstanding tax_liabilities by levy on date petitioner filed with the court an imperfect petition for lien or levy action seeking review of respondent’s notice_of_determination on date petitioner filed an amended petition alleging that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 continued code that is entered into respondent’s integrated data retrieval system idrs to obtain the transcript idrs is essentially the interface between respondent’s employees and respondent’s various computer systems at the time that the petition was filed petitioner resided in mission kansas -- - after filing an answer to the amended petition respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that the appeals officer’s review of the txmoda transcripts of account dated date satisfied the verification requirement imposed under sec_6330 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if - j- dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate petitioner argues that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we reject petitioner’s argument as previously stated petitioner has admitted that he received the notice_of_deficiency dated date however petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency - - because the record establishes that the appeals officer obtained and reviewed transcripts of account for petitioner’s taxable years through federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied as well as the transcripts of account that she furnished to petitioner before the hearing contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the --- - validity of the assessments or the information contained in the transcripts of account see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a justiciable issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date finally we mention sec_6673 which authorizes the tax_court to reguire a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we will not impose a penalty on petitioner pursuant to sec_6673 in the present case we admonish petitioner that the court shall consider imposing such a penalty should he return to -- - the court in the future and advance similar arguments to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
